DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-11, 21-24, 26, 29-32 are allowed.
Reasons for Allowance
2.	See previous communication.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is 571-270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAEHWAN OH/
Primary Examiner, Art Unit 2816